Citation Nr: 0520860	
Decision Date: 08/02/05    Archive Date: 08/17/05

DOCKET NO.  02-20 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for residuals, status post medial meniscectomy, right knee.


REPRESENTATION

Appellant represented by:	Thomas U. Reynolds, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from January 1977 to 
January 1980.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which granted service connection for 
the veteran's right knee disability and assigned an initial 
evaluation of 10 percent.  In March 2004, the Board remanded 
the case to the RO for further development.  The case was 
recently returned to the Board for appellate consideration.

The veteran testified at a Board hearing in June 2003 at the 
RO before the Board.  A transcript (T) of the hearing has 
been associated with the claims file.


FINDING OF FACT

The residuals, status post medial meniscectomy, right knee, 
are manifested by arthritis with flexion consistently at 
least 120 degrees or greater with pain; there is no 
limitation of extension or appreciable additional functional 
loss due to pain or other pathology.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for residuals, status post medial meniscectomy, right 
knee, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5260 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted in 
November 2000, emphasized VA's obligation to notify claimants 
what information or evidence is needed in order for a claim 
to be substantiated, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002).  The VCAA emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  See Quartuccio v.  Principi, 16 Vet. App. 183, 187 
(2002).  A VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Pelegrini v.  Principi, 18 Vet. App. 112, 120 
(2004).

In this case, however, the appeal arises not from a "claim" 
for an increased rating but rather from the RO's initial 
assignment of a disability rating upon awarding service 
connection for the right knee disability.  If, in response to 
notice of its decision on a claim for which VA has already 
given the section 5103(a) notice, VA receives a notice of 
disagreement (NOD) that raises a new issue, VA is required 
under section 7105(d) of the statute to take proper action 
and issue a statement of the case (SOC) if the disagreement 
is not resolved, but section 5103(a) does not require VA to 
provide notice of the information and evidence necessary to 
substantiate the newly raised issue.  VAOPGCPREC 8-2003 (Dec. 
22, 2003).

The RO did provide the veteran with notice which complied 
with the requirements of section 5103(a) before adjudicating 
the claim for service connection for a right knee disability.  
A May 1999 letter asked him, in part, to identify current 
treatment providers, and he named the VA in his response.  He 
received a copy of the October 1999 rating decision in which 
the RO granted service connection for the right knee and 
assigned the initial rating, and in March 2001, he was issued 
a VCAA letter regarding the right knee prior to the RO rating 
decision on that claim in July 2001.  In response to the 
veteran's disagreement with the rating assigned, the RO 
issued a statement of the case (SOC) in October 2002, in 
which it informed the veteran of the laws and regulations 
relevant to his appeal of the initial rating and of the 
evidence which had been reviewed in assigning the rating.  
The RO also informed the veteran in the SOC of the reasons 
for its rating determination and, in so doing, informed him 
what the evidence needed to show to satisfy his appeal for a 
higher rating.  The RO issued another VCAA letter in April 
2004 that invited the veteran to submit or advise the RO of 
any other evidence he had that pertained to his claim.  The 
RO also attempted to locate Social Security Administration 
(SSA) records.  However VA learned through a report of 
contact was the SSA in July 2004 that no records were 
available and that his claim with that agency was denied.  In 
addition, the veteran was afforded several medical 
examinations to assess the right knee disability.  He was 
afforded a Board hearing and the RO issued supplemental 
statements of the case in December 2004 and April 2005 that 
discussed the initial rating determination.  Although he 
asserted in December 2004 that both knees were no better and 
that his arthritis was worse, the RO reviewed treatment 
records through early 2005 in issuing a supplemental 
statement of the case in April 2005 that considered an 
increased evaluation.  Accordingly, the Board concludes that 
the due process requirements concerning the veteran's appeal 
of the initial rating assigned for his right knee disability 
have been fulfilled in this case.  VAOPGCPREC 8-2003.

Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown -- that the present level 
of the veteran's disability is the primary concern in an 
claim for an increased rating and that past medical reports 
should not be given precedence over current medical findings 
-- does not apply to the assignment of an initial rating for 
a disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

Under VA General Counsel opinion, VAOPGCPREC 23-97; 
VAOPGCPREC 9-98 it was held that, when a claimant has a 
disability rating under DC 5257 for instability of the knee, 
and there is also X-ray evidence of arthritis and limitation 
of motion sufficient to warrant a zero percent rating under 
DC 5260 or DC 5261, a separate rating is available under DC 
5003 or DC 5010. Under VA General Counsel opinion, VAOPGCPREC 
09-04, it was held that separate evaluations may be assigned 
for limitation of flexion under DC 5260, and for limitation 
of extension under DC 5261.

Full range of motion in the knee is from 0 degrees extension 
to 140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II 
(2004).

A 20 percent rating is assigned for dislocated semilunar 
cartilage with frequent episodes of "locking," pain, and 
effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 
5258.

Limitation of flexion of the leg to 60 degrees warrants a 0 
percent rating. When flexion is limited to 45 degrees, a 10 
percent rating is assigned.  A 20 percent rating is 
appropriate where flexion is limited to 30 degrees.  A 30 
percent rating is appropriate where flexion is limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of the leg to 5 degrees warrants a 0 
percent rating.  When extension is limited to 10 degrees, a 
10 percent rating is assigned.  A 20 percent rating is 
appropriate where extension is limited to 15 degrees.  A 30 
percent rating is appropriate where extension is limited to 
20 degrees.  A 40 percent rating is appropriate where 
extension is limited to 30 degrees.  A 50 percent rating is 
appropriate where extension is limited to 45 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5261.

Once degenerative arthritis is established by x-ray evidence, 
there are three circumstances under which compensation may be 
available for service-connected degenerative changes: 

(1) where limitation of motion of a joint or joints is 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion, and that 
limitation of motion meets the criteria in the diagnostic 
code or codes applicable to the joint or joints involved, the 
corresponding rating under the code or codes will be 
assigned;

(2) where the objectively confirmed limitation of motion is 
not of a sufficient degree to warrant a compensable rating 
under the Code or Codes applicable to the joint or joints 
involved, a rating of 10 percent will be applied for each 
major joint or group of minor joints affected, "to be 
combined, not added", and

(3) where there is no limitation of motion, a rating of 10 
percent or 20 percent, depending upon the degree of 
incapacity, may still be assigned if there is x-ray evidence 
of the involvement of 2 or more major joints or 2 or more 
minor joint groups.

See Hicks v. Brown, 8 Vet. App. 417 (1995).

Diagnostic Code 5003 and 38 C.F.R. § 4.59 deem painful motion 
of a major joint or groups caused by degenerative arthritis 
that is established by x-ray evidence to be limited motion 
even though a range of motion may be possible beyond the 
point when pain sets in.  Id.  Diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Johnson 
v. Brown, 9 Vet. App. 7 (1997); DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is:  A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

When all of the evidence is assembled, VA is then responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 C.F.R. §§ 
3.102, 4.3.  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A.  § 
5107 (West 2002).

Analysis

Several rating examinations, supplemented with VA treatment 
records and hearing testimony, provide the medical evidence 
needed in this case to evaluate the degree of disability 
resulting from the service-connected right knee disorder.  
The three VA examinations and the outpatient treatment 
records are consistent in that examiners did not find 
ankylosis of the knee or recurrent subluxation or lateral 
instability.  Therefore, a higher rating than the 10 percent 
currently assigned is not warranted under the rating criteria 
provided for these manifestations.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5256, 5257.  

Furthermore, although the veteran has reported locking of the 
knee, the outpatient records from 1999 through early 2005 
that refer to the right knee show no effusion of the knee.  
The veteran also told the VA examiner in 2004 that the knee 
locked occasionally; however, none of the examinations noted 
frequent effusion of the knee.  Thus, he does not warrant 
consideration of an alternative rating under Diagnostic Code 
5258 as the record does not show the right knee 
manifestations more nearly approximate the criteria.

In addition, the record does not show demonstrable limitation 
of extension and the recent examination did not confirm pain 
on extremes of motion as reported on the June 2002 
examination.  While the finding that there was no pain on 
extremes of motion may imply that pain set in prior to full 
extension, a similar finding was not reported on the June 
1999 or August 2004 examinations or in outpatient evaluations 
of his knee pain complaints so as to warrant consideration as 
a persistent manifestation.  

The veteran has arthritis of the right knee and, although he 
consistently has manifested limited flexion, the limitation 
is only to 120 degrees when the onset of pain is considered.  
This degree of flexion is well above the limitation of 
flexion in degrees that is contemplated for the 10 percent 
evaluation.  In essence, the veteran receives the 10 percent 
evaluation under the provisions of 38 C.F.R. § 4.59.  He 
states that a knee brace is helpful but the VA examiner in 
August 2004 did not see a need for it.  The examiners in June 
1999 and August 2004 reported 5/5 knee strength which does 
not suggest any appreciable weakness.  

Other examination findings weigh against a higher initial 
evaluation.  The examiner in 2002 did not quantify any 
additional functional loss due to pain, although such loss 
was not ruled out.  However, on reexamination in 2004, the 
examiner did not find weakened movement, incoordination, or 
excess fatigability that reduced functional capacity.  The 
examiner also found no evidence of pain or on motion.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 
4.45 (2004). Furthermore, the record shows numerous 
outpatient visits over the appeal period which show findings 
consistent with the examination reports specifically with 
respect to range of motion and absence of effusion or 
instability.  In sum, the extent of pain and weakness the 
veteran described to examiners and at the hearing before the 
Board (T 5-10, 12, 14) is not consistent with the objective 
findings pertaining to the knee on examination.  The 
provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 are 
applicable where the assignment of a rating is contingent on 
limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7, 
11 (1996).  The record shows the veteran has appreciable 
limitation of flexion, which was consistently measured as no 
worse than 120 degrees of flexion in the right knee, when the 
onset of pain is considered.  The full range of knee flexion 
is to 140 degrees so the extent of the limitation is minimal.  
Although the Board is required to consider the effect of 
pain, the rating schedule does not require a separate rating 
for pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  The 
June 1999, June 2002 and August 2004 examination findings are 
consistent and collectively show no evidence of an 
appreciable change in the manifestations to warrant an 
increased rating for the right knee for any portion of the 
appeal period.  38 U.S.C.A. § 5107 (West 2002); see also 
38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  Accordingly, based on this evidence, the Board finds 
that the assignment of a "staged" rating is not appropriate 
in this case and that a higher initial rating for the entire 
period is not reasonably supported by the record.  Fenderson, 
12 Vet. App. at 126.  Accordingly, the claim must be denied.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for residuals, status post medial meniscectomy is denied. 



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


